DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-20 are objected to because of the following informalities:
Claim 11 recites limitation “the same material composition, doping or impedance” that lacks explicit antecedent basis in the claim. The claim 11 should be amended to recite “a same material composition, doping or impedance”.
Claim 12 recites limitation “the size of the plurality of first openings is different from the size of the plurality of second openings” that lacks explicit antecedent basis in the claim. The claim 11 should be amended to recite “a size of the plurality of first openings is different from a size of the plurality of second openings” to avoid antecedent basis issue.
Claim 13 recites limitation “the convered wavelength… are greater than the emission wavelength” that should be replaced with “a converted wavelength… is greater than an emission wavelength” to correct the grammatical error and to avoid antecedent basis issue.
Claim 14 (claims 16, 17, 19, and 20) recites limitations “the height” and “the thickness” that lack explicit antecedent basis in the claim. The claim 14 (claims 16, 17, 19, and 20) should be amended to recite “a height” and “a thickness” to avoid antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170186907 to Chaji et al. (hereinafter Chaji).
With respect to Claim 1, Chaji discloses a display array (e.g., LED display including an array of LEDs integrated with backplane circuitry, and without need of patterning the LEDs) (Chaji, Figs. 8C, 9A-9C, 10A-10C, ¶0002-¶0018, ¶0091-¶0096, ¶0128-¶0146), comprising:
       a semiconductor stacked layer (e.g., the device layer 952 including n-type GaN, active layers, p-type GaN) (Chaji, Figs. 8C, 9A, 10A-10C, ¶0128-¶0129, ¶0134, ¶0144-¶0146), having a plurality of light emitting regions (e.g., active layers) arranged along a reference plane;
       an insulating layer (e.g., 956) (Chaji, Figs. 8C, 9A, 10A-10C, ¶0144-¶0146), disposed on an outer surface of the semiconductor stacked layer (952) and contacting the semiconductor stacked layer, the insulating layer (956) having a plurality of openings respectively corresponding to the plurality of light emitting regions (e.g., the micro-device size 960 corresponds to the contact pad 954);
       a plurality of electrode pads (e.g., 954), disposed on the insulating layer (956) and are respectively electrically connect the plurality of light emitting regions (e.g., the micro-device size 960 corresponds to the light emitting region formed of the device layer 952) through the plurality of openings; and
      a driving backplane (e.g.,958) (Chaji, Figs. 10A-10C, ¶0144-¶0146), disposed on the semiconductor stacked layer (952) and electrically connected to the plurality of electrode pads (954) for driving the plurality of light emitting regions, wherein the semiconductor stacked layer (952) (Chaji, Figs. 8C, 9A, 10A-10C, ¶0128-¶0129) includes a first semiconductor material layer (e.g., n-type GaN), a light emitting material layer (e.g., active layers), and a second semiconductor material layer (e.g., p-type GaN) stacked in sequence, and the light emitting material layer has consistency along an extension direction of the reference plane.
Regarding Claim 2, Chaji discloses the display array as claimed in claim 1. Further, Chaji discloses the display array, wherein the plurality of electrode pads (954) (Chaji, Figs. 10A-10C, ¶0144-¶0146) directly contact the insulating layer (956).
Regarding Claim 8, Chaji discloses the display array as claimed in claim 1. Further, Chaji discloses the display array, wherein the insulating layer (e.g., 956/964 in Fig. 10C) (Chaji, Fig. 10C, ¶0146) comprises a first insulating layer (964) and a second insulating layer (956), and the first insulating layer (964) is located between the semiconductor stacked layer (952) and the second insulating layer (956).
Regarding Claim 10, Chaji discloses the display array as claimed in claim 1. Further, Chaji discloses the display array, wherein the first semiconductor material layer (e.g., n-type GaN of the device layer 952) (Chaji, Figs. 10A-10C, ¶0128-¶0129, ¶0144-¶0146) and the second semiconductor material layer (e.g., p-type GaN of the device layer 952) both has consistency along the extension direction of the reference plane.  
Regarding Claim 11, Chaji discloses the display array as claimed in claim 1. Further, Chaji discloses the display array, wherein the light emitting material layer (e.g., active layer of the device layer 952) (Chaji, Figs. 10A-10C, ¶0128-¶0129, ¶0144-¶0146) has at least the same material composition along the extension direction of the reference plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by US 20170186907 to Chaji in view of Cok et al. (US 2008/0237611, cited in IDS of 09/15/2021, hereinafter Cok).
Regarding Claim 3, Chaji discloses the display array as claimed in claim 1. Further, Chaji discloses the display array, further comprising: an electrode layer (e.g., 966) (Chaji, Fig. 10C, ¶0146), disposed on the semiconductor stacked layer (e.g., 952), but does not specifically disclose a light absorbing layer, disposed on the electrode layer, the electrode layer is located between the light absorbing layer and the semiconductor stacked layer, wherein the light absorbing layer has a plurality of openings, and the plurality of light emitting regions are located between the plurality of openings of the light absorbing layer and the plurality of electrode pads. 
However, Cok teaches a light emitting device (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) comprising at least one electrode that is patterned to form discrete areas, wherein the patterned electrode includes patterned light absorbing layer (e.g., 26) having openings (e.g., 25) to improve light-output that is disposed on the transparent electrode layer (16), the electrode layer (16) is located between the light absorbing layer (e.g., 26) and the light emitting stacked layer (14/31); wherein the light absorbing layer (e.g., 26) has a plurality of transparent openings (e.g., 25) (Cok, Figs. 4, 6c, 8c, ¶0043, ¶0045, ¶0048), light (52) emitted by the EL layer (14) is emitted through the transparent openings (25), and the light emitting regions are located between the openings (e.g., 25) of the light absorbing layer (e.g., 26) and the electrode layer (12) formed on the substrate (10); and the electrode layer (16) is located between the openings (e.g., 25) of the light absorbing layer (26) and the light emitting regions; the size and shape of the openings (e.g., 25) of the light absorbing layer (26) are determined by practical limitations; specifically, the size of the openings (25) is optimized to improve the ambient contrast ratio of the device (Cok, Figs. 4, 6c, 8c, ¶0034, ¶0043).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok to have a light absorbing layer, disposed on the electrode layer, the electrode layer is located between the light absorbing layer and the semiconductor stacked layer, wherein the light absorbing layer has a plurality of openings, and the plurality of light emitting regions are located between the plurality of openings of the light absorbing layer and the plurality of electrode pads in order to increase ambient contrast ratio of the device by forming a light absorbing layer having a plurality of transparent openings, and thus to provide improved light emitting device with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Regarding Claim 5, Chaji in view of Cok discloses the display array as claimed in claim 3. Further, Chaji does not specifically disclose that a light emitting area of the light emitting regions is greater than or equal to an area occupied by the plurality of openings of the light absorbing layer. However, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) having openings (e.g., 25) to improve light-output that is disposed on the transparent electrode layer (16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji/Cok by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of light emitting areas to have a light emitting area of the light emitting regions that is greater than an area occupied by the plurality of openings of the light absorbing layer in order to provide improved light emitting device with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Regarding Claim 7, Chaji in view of Cok discloses the display array as claimed in claim 3. Further, Chaji does not specifically disclose that a covering area of the light absorbing layer on the semiconductor stacked layer is smaller than a covering area of the insulating layer on the semiconductor stacked layer. However, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) that is disposed on the transparent electrode layer (16) and having openings (e.g., 25) so that light emitted by the light emitting layers passes through the transparent openings to improve light-output.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display array of Chaji/Cok by forming patterned light absorbing layer having a plurality of transparent openings corresponding to a plurality light emitting pixels as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of light emitting areas to have a covering area of the light absorbing layer on the semiconductor stacked layer that is smaller than a covering area of the insulating layer on the semiconductor stacked layer in order to provide improved light emitting device with enhanced light-output (Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170186907 to Chaji in view of Cok (US 2008/0237611) as applied to claim 3, and further in view of Huang et al. (US Patent No. 5,789,766, cited in IDS of 09/15/2021, hereinafter Huang (‘766)).
Regarding Claim 4, Chaji in view of Cok discloses the display array as claimed in claim 3. Further, Chaji does not specifically disclose that the electrode layer has a plurality of openings, and the plurality of openings of the electrode layer are located between the plurality of openings of the light absorbing layer and the plurality of light emitting regions. However, Huang (‘766) teaches an electrode layer (71) (Huang (‘766), Figs. 2, 3, 13, Col. 7, lines 23-28), disposed on the semiconductor stacked layer (e.g., 35-40), wherein the electrode layer (71) (Huang (‘766), Figs. 2, 3, 13, Col. 7, lines 23-28) has a plurality of openings (windows 75). 
Further, Cok teaches a light emitting device (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) comprising at least one electrode that is patterned to form discrete areas, wherein the patterned electrode includes patterned light absorbing layer (e.g., 26) having openings (e.g., 25) to improve light-output that is disposed on the transparent electrode layer (16), the electrode layer (16) is located between the light absorbing layer (e.g., 26) and the light emitting stacked layer (14/31); wherein the light absorbing layer (e.g., 26) has a plurality of transparent openings (e.g., 25) (Cok, Figs. 4, 6c, 8c, ¶0043, ¶0045, ¶0048), light (52) emitted by the EL layer (14) is emitted through the transparent openings (25), and the light emitting regions are located between the openings (e.g., 25) of the light absorbing layer (e.g., 26) and the electrode layer (12) formed on the substrate (10); and the electrode layer (16) is located between the openings (e.g., 25) of the light absorbing layer (26) and the light emitting regions; the size and shape of the openings (e.g., 25) of the light absorbing layer (26) are determined by practical limitations; specifically, the size of the openings (25) is optimized to improve the ambient contrast ratio of the device (Cok, Figs. 4, 6c, 8c, ¶0034, ¶0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji/Cok by forming a plurality of openings in the electrode layer corresponding to the plurality of light emitting areas between the dividers as taught by Huang (‘766), and forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok, wherein a plurality of transparent openings corresponds to the plurality of openings in the electrode layer to have the electrode layer that has a plurality of openings, and the plurality of openings of the electrode layer are located between the plurality of openings of the light absorbing layer and the plurality of light emitting regions in order to provide improved light emitting array with an unobstructed emission site, and to increase ambient contrast ratio of the device by forming a light absorbing layer having a plurality of transparent openings, and thus to provide improved light emitting device with enhanced light-output (Huang (‘766), Col. 7, lines 23-28; Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Regarding Claim 6, Chaji in view of Cok and Huang (‘766) discloses the display array as claimed in claim 3. Further, Chaji does not specifically disclose that an area occupied by the plurality of openings of the light absorbing layer is greater than an area occupied by the plurality of openings of the insulating layer.  However, Huang (‘766) teaches that an area occupied by the opening (75) (Huang (‘766), Figs. 2, 3, 13, Col. 7, lines 23-28) of the electrode layer (71) is greater than an area occupied by the openings of the insulating layer (42); and that it is advantageous to reduce the connecting area (Huang (‘766), Col. 8, lines 57-67; Col. 9, lines 1-11).
Thus, a person of ordinary skill in the art would recognize that for the active control circuit including a plurality of transistors, an area occupied by the opening of the insulating layer (42) of Huang (‘766) for providing a contact between the LED and the plurality of transistors would be further reduced with respect to the opening of the electrode layer that provides unobstructed emission site for light form the LED.
Further, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) that is disposed on the transparent electrode layer (16) and having a plurality of transparent openings (e.g., 25) so that light emitted by the light emitting layers passes through the transparent openings to improve light-output; and the size of the transparent openings (25) is optimized to improve the ambient contrast ratio of the device (Cok, Figs. 4, 6c, 8c, ¶0034, ¶0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chji/Cok/Huang (‘766) by forming patterned light absorbing layer having a plurality of transparent openings as taught by Cok on the patterned electrode layer having a plurality of openings (as taught by Huang (766)) corresponding to the plurality of transparent openings of Cok, wherein the size of the transparent openings is optimized and an area occupied by the plurality of openings of the insulating layer is reduced to have an area occupied by the plurality of openings of the light absorbing layer that is greater than an area occupied by the plurality of openings of the insulating layer in order to provide improved LED array with reduced area for interconnect; and to increase ambient contrast ratio of the device by forming a light absorbing layer having a plurality of transparent openings, and thus to provide improved light emitting device with enhanced light-output (Huang (‘766), Col. 1, lines 6-9; Col. 8, lines 57-67; Col. 9, lines 1-11; Cok, ¶0001, ¶0014, ¶0034, ¶0036, ¶0046, ¶0048).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170186907 to Chaji in view of Cok (US 2008/0237611) and Nakamura et al. (US Patent No. 8,304,265, hereinafter Nakamura).
Regarding Claim 9, Chaji discloses the display array as claimed in claim 1. Further, Chaji discloses the display array, further comprising: a color conversion layer (e.g., one of the other layer 966) (Chaji, Fig. 10C, ¶0146), disposed on the semiconductor stacked layer (952), but does not specifically disclose a plurality of color converters. However, Cok teaches forming a light emitting device comprising a plurality of pixels and the patterned light absorbing layer (e.g., 26) (Cok, Figs. 1, 4, 6c, 8c, ¶0036-¶0040, ¶0043, ¶0046, ¶0048) that is disposed on the transparent electrode layer (16) and having transparent openings (e.g., 25) so that light emitted by the light emitting layers passes through the transparent openings to improve light-output; wherein the transparent openings (e.g., 25) are filled with a color filter material (44) (Cok, Fig. 8c, ¶0048). Further, Nakamura teaches forming display device comprising a color conversion filter layer (Nakamura, Fig. 1e, Col. 1, lines 7-15; Col. 3, lines 35-65; Col. 9, lines 52-62; Col. 10, lines 4-11) having a high-resolution pattern at desired positions which absorbs light of a specific wavelength and outputs light of different wavelength, wherein different types of dyes are used to realize absorption and conversion of incident light.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji by forming a plurality of color filter patterns as taught by Cok, wherein the color filter patterns includes dyes to realize absorption and conversion of incident light as taught by Nakamura to have the display array further comprising: a plurality of color converters in order to provide improved display device with enhanced light-output and  having a color conversion filter layer with a high-resolution pattern at desired positions (Cok, ¶0001, ¶0014, ¶0034, ¶0046, ¶0048; Nakamura, Col. 1, lines 7-15; Col. 3, lines 35-65; Col. 10, lines 4-11).
Claims 12-14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170186907 to Chaji in view of Sung et al. (US 2017/0345802, hereinafter Sung).
Regarding Claims 12 and 13, Chaji discloses the display array as claimed in claim 1. Further, Chaji discloses the display array, further comprising: other layers (966) (Chaji, Fig. 10C, ¶0146) disposed on the semiconductor stack layer (952) including color conversion layer, but does not specifically disclose a dielectric layer disposed on the semiconductor stack layer, the dielectric layer including a plurality of first openings and a plurality of second openings, and the size of the plurality of first openings is different from the size of the plurality of second openings (as claimed in claim 12), further comprising: a plurality of color conversion layer, disposed in the plurality of first openings of the dielectric layer, the converted wavelength of the plurality of color converters are greater than the emission wavelength of the semiconductor stacked layer, and the size of the plurality of first openings is larger than the size of the plurality of second openings (as claimed in claim 13).
However, Sung teaches forming a display device (Sung, Figs. 10-12, ¶0002, ¶0008-¶0014, ¶0134-¶0161) having high resolution, and comprising a dielectric layer (e.g., a polymer or photoresist layer to form partition walls 1084) (Sung, Figs. 10-12, ¶0153-¶0158) formed on the light emitting devices (1051/1052/1053). The dielectric layer (1084) of Sung includes a plurality of first openings (e.g., for the phosphor portions 1081) (Sung, Figs. 10-12, ¶0155, ¶0161) and a plurality of second openings (e.g., for the phosphor portions 1082), and the size of the plurality of first openings is different from the size of the plurality of second openings (e.g., regions having different areas by partition walls 1084). Specifically, phosphor portions (1081/1082) (Sung, Figs. 10-12, ¶0152-¶0155) are formed in the plurality of first openings and the plurality of second openings having different areas to provide red light emitting area having a low light efficiency with largest area and green light emitting area having a better than red light efficiency with smaller area to improve light emitting efficiency of the device. The converted wavelength of the plurality of color converters (e.g., red phosphor and green phosphor) (Sung, Figs. 10-12, ¶0153-¶0155) are greater than the emission wavelength of the semiconductor stacked layer (e.g., blue light emitting device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji by forming a plurality of phosphor portions surrounded by partition walls including a dielectric material as taught by Sung to have the display array, further comprising: a dielectric layer disposed on the semiconductor stack layer, the dielectric layer including a plurality of first openings and a plurality of second openings, and the size of the plurality of first openings is different from the size of the plurality of second openings (as claimed in claim 12), further comprising: a plurality of color conversion layer, disposed in the plurality of first openings of the dielectric layer, the converted wavelength of the plurality of color converters are greater than the emission wavelength of the semiconductor stacked layer, and the size of the plurality of first openings is larger than the size of the plurality of second openings (as claimed in claim 13) in order to provide improved display device with high resolution (Sung, ¶0002, ¶0008-¶0014, ¶0152-¶0155, ¶0161).
Regarding Claim 14, Chaji discloses the display array as claimed in claim 1. Further, Chaji discloses the display array, wherein the first semiconductor material layer (e.g., p-type semiconductor layer) (Chaji, Figs. 8D, 9F-9G, 10F, ¶0132, ¶0139, ¶0149) has a first groove, the first groove (Chaji, Figs. 9F, 10F) overlaps the insulating layer (964/956) in a direction perpendicular to the semiconductor stacked layer, and the display array further comprising: optical layer (e.g., optical element 914 in Fig 9F or 970 in Fig. 10F to further isolate micro devices), disposed in the first groove, wherein the first semiconductor material layer (e.g., p-type semiconductor layer) faces a light emitting side of the display array, and the height of the first groove (e.g., partial etching of the p-type layer, as in Figs. 8d, 9G) (Chaji, Figs. 8D, 9F-9G, 10F, ¶0132) is less than the thickness of the first semiconductor material layer.
Further, Chaji does not specifically disclose a light-shielding layer, disposed in the first groove to form a plurality of first accommodating spaces and a plurality of second accommodating space; a plurality of first color converters, disposed in the plurality of first accommodating spaces; and a plurality of second color converters, disposed in the plurality of second accommodating spaces.
However, Sung teaches forming a display device (Sung, Figs. 10-12, ¶0002, ¶0008-¶0014, ¶0134-¶0161) having high resolution, and comprising a dielectric layer (e.g., a black insulator to form partition walls 1084) (Sung, Figs. 10-12, ¶0153-¶0158) formed on the light emitting devices (1051/1052/1053). The dielectric layer (1084) of Sung includes a plurality of first openings (e.g., for the phosphor portions 1081) (Sung, Figs. 10-12, ¶0155, ¶0161) and a plurality of second openings (e.g., for the phosphor portions 1082), and the size of the plurality of first openings is different from the size of the plurality of second openings (e.g., regions having different areas by partition walls 1084). Specifically, phosphor portions (1081/1082) (Sung, Figs. 10-12, ¶0152-¶0155) are formed in the plurality of first openings and the plurality of second openings having different areas to provide red light emitting area having a low light efficiency with largest area and green light emitting area having a better than red light efficiency with smaller area to improve light emitting efficiency of the device. The converted wavelength of the plurality of color converters (e.g., red phosphor and green phosphor) (Sung, Figs. 10-12, ¶0153-¶0155) are greater than the emission wavelength of the semiconductor stacked layer (e.g., blue light emitting device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji by forming a plurality of phosphor portions surrounded by partition walls including a black insulator as taught by Sung, wherein the partition walls are formed in the grooves of Chaji to have the display array, further comprising: a light-shielding layer, disposed in the first groove to form a plurality of first accommodating spaces and a plurality of second accommodating space; a plurality of first color converters, disposed in the plurality of first accommodating spaces; and a plurality of second color converters, disposed in the plurality of second accommodating spaces in order to provide improved display device with high resolution and improved isolation to enhance the performance of the light emitting device (Sung, ¶0002, ¶0008-¶0014, ¶0152-¶0155, ¶0161; Chaji, ¶0002, ¶0009-¶0017, ¶0139, ¶0149).
Regarding Claim 15, Chaji in view of Sung discloses the display array as claimed in claim 14. Further, Chaji does not specifically disclose the display array, further comprising: a plurality of first color filters, respectively disposed on the plurality of first color converters; and a plurality of second color filters, respectively disposed on the plurality of second color converters. However, Sung teaches forming a plurality of first color filters (CF1) (Sung, Figs. 10-12, ¶0163-¶0165), respectively disposed on the plurality of first color converters (e.g., 1081); and a plurality of second color filters (CF2), respectively disposed on the plurality of second color converters (e.g., 1082).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji/Sung by forming a plurality of first/second color filters as taught by Sung to have the display array, further comprising: a plurality of first color filters, respectively disposed on the plurality of first color converters; and a plurality of second color filters, respectively disposed on the plurality of second color converters in order to provide improved display device having color pixels with high resolution (Sung, ¶0002, ¶0008-¶0014, ¶0152-¶0155, ¶0163-¶0165).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170186907 to Chaji in view of Sung (US 2017/0345802) as applied to claim 14, and further in view of Lee et al. (US 2018/0350871, hereinafter Lee).
Regarding Claim 16, Chaji in view of Sung discloses the display array as claimed in claim 14. Further, Chaji does not specifically disclose the display array, wherein the second semiconductor material layer has a second groove, the second groove overlaps the first groove in a direction perpendicular to the semiconductor stacked layer, and the insulating layer is further filled in the second groove, wherein the height of the second groove is less than the thickness of the second semiconductor material layer.
However, Lee teaches forming a display device (Lee, Figs. 3A-3B, 5A-5B, ¶0005-¶0008, ¶0061-¶0066, ¶0088-¶0095), wherein the second semiconductor material layer (e.g., n-type semiconductor layer 313) has a second groove, the second groove overlaps the first groove (e.g., trenches in the p-type semiconductor layer 309) in a direction perpendicular to the semiconductor stacked layer, and the insulating layer (320) (Lee, Figs. 3A-3B, ¶0065-¶0066) is further filled in the second groove to prevent interference between the light emitting elements (Lee, Figs. 3A-3B, ¶0065), wherein the height of the second groove is less than the thickness of the second semiconductor material layer (e.g., 313).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji/Sung by forming a second groove in the n-type semiconductor layer overlapping the first grove in the p-type semiconductor layer as taught by Lee to have the display array, the display array, wherein the second semiconductor material layer has a second groove, the second groove overlaps the first groove in a direction perpendicular to the semiconductor stacked layer, and the insulating layer is further filled in the second groove, wherein the height of the second groove is less than the thickness of the second semiconductor material layer to prevent interference between the light emitting elements, and to provide improved display device having improved brightness distribution (Lee, ¶0005, ¶0006, ¶0065, ¶0066).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170186907 to Chaji in view of Kwak et al. (US 2020/0212267, hereinafter Kwak).
Regarding Claim 17, Chaji in view of Sung discloses the display array as claimed in claim 14. Further, Chaji does not specifically disclose that the first semiconductor material layer has a plurality of first accommodating holes and a plurality of second accommodating holes, and the display array further comprising: a plurality of first color converters, disposed in the plurality of first accommodating holes; and a plurality of second color converters, disposed in the plurality of second accommodating holes, wherein the height of the plurality of first accommodating holes and the height of the plurality of second accommodating holes are less than the thickness of the first semiconductor material layer, and the plurality of first color converters and the plurality of second color converters do not overlap a contact surface of the plurality of electrode pads in contact with the semiconductor stacked layer in a direction perpendicular to the semiconductor stacked layer.
However, Kwak teaches forming a display device comprising a plurality of LEDs (140) (Kwak, Figs. 2A-2B, 7A, ¶0002-¶0006, ¶0012-¶0017, ¶0065-¶0073, ¶0177-¶0183) on a backplane substrate (110-114) (Kwak, Figs. 2A-2B, 7A, ¶0047-¶0063), wherein the plurality of LEDs (140) includes the first semiconductor material layer (n-type semiconductor layer 143) (Kwak, Figs. 2A-2B, 7A, ¶0070) having a plurality of first accommodating holes (ILH) (e.g., for red sub-pixels) (Kwak, Figs. 2A-2B, 7A, ¶0085-¶0089) and a plurality of second accommodating holes (ILH) (e.g., for green sub-pixels), and a plurality of first color converters (160R) (Kwak, Figs. 2A-2B, 7A, ¶0085-¶0088), disposed in the plurality of first accommodating holes (ILH); and a plurality of second color converters (160G), disposed in the plurality of second accommodating holes, wherein the height of the plurality of first accommodating holes (ILH) and the height of the plurality of second accommodating holes (ILH) are less than the thickness of the first semiconductor material layer (143), and the plurality of first color converters (160R) and the plurality of second color converters (160G) do not overlap a contact surface of the plurality of electrode pads (e.g., 144) (Kwak, Figs. 2A-2B, 7A, ¶0070-¶0073) in contact with the semiconductor stacked layer (141/142/143) in a direction perpendicular to the semiconductor stacked layer. The display of Kwak would improve the light conversion efficiency of the plurality of LEDs (Kwak, Figs. 2A-2B, 7A, ¶0100-¶0101) by forming light conversion units in the grooves disposed on the plurality of LEDs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji by forming light conversion units in the grooves disposed on the plurality of LEDs ass taught by Kwak to have the display, wherein the first semiconductor material layer has a plurality of first accommodating holes and a plurality of second accommodating holes, and the display array further comprising: a plurality of first color converters, disposed in the plurality of first accommodating holes; and a plurality of second color converters, disposed in the plurality of second accommodating holes, wherein the height of the plurality of first accommodating holes and the height of the plurality of second accommodating holes are less than the thickness of the first semiconductor material layer, and the plurality of first color converters and the plurality of second color converters do not overlap a contact surface of the plurality of electrode pads in contact with the semiconductor stacked layer in a direction perpendicular to the semiconductor stacked layer in order to improve the light conversion efficiency of the plurality of LEDs (Kwak, ¶0002-¶0006, ¶0012-¶0017, ¶0100-¶0101).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170186907 to Chaji in view of Kwak (US 2020/0212267) as applied to claim 17, and further in view of Sung (US 2017/0345802).
Regarding Claim 18, Chaji in view of Kwak discloses the display array as claimed in claim 17. Further, Chaji does not specifically disclose that the display array, further comprising: a plurality of first color filters, disposed on the plurality of first color converters; and a plurality of second color filters, disposed on the plurality of second color converters. However, Sung teaches forming a display device (Sung, Figs. 10-12, ¶0002, ¶0008-¶0014, ¶0134-¶0161) having high resolution, and comprising a plurality of the first/second color converters (e.g., phosphor portions 1081/1082) (Sung, Figs. 10-12, ¶0155, ¶0161) and a plurality of first color filters (CF1) (Sung, Figs. 10-12, ¶0163-¶0165), respectively disposed on the plurality of first color converters (e.g., 1081); and a plurality of second color filters (CF2), respectively disposed on the plurality of second color converters (e.g., 1082).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji/Kwak by forming a plurality of first/second color filters as taught by Sung to have the display array, further comprising: a plurality of first color filters, disposed on the plurality of first color converters; and a plurality of second color filters, disposed on the plurality of second color converters in order to provide improved display device having color pixels with high resolution (Sung, ¶0002, ¶0008-¶0014, ¶0152-¶0155, ¶0163-¶0165).
Regarding Claim 19, Chaji in view of Kwak discloses the display array as claimed in claim 17. Further, Chaji discloses the display array, wherein the first semiconductor material layer (e.g., p-type semiconductor layer) (Chaji, Figs. 8D, 9F-9G, 10F, ¶0132, ¶0139, ¶0149) has a first groove, the first groove (Chaji, Figs. 9F, 10F) overlaps the insulating layer (964/956) in a direction perpendicular to the semiconductor stacked layer, and the display array further comprising: optical layer (e.g., optical element 914 in Fig 9F or 970 in Fig. 10F to further isolate micro devices), disposed in the first groove, wherein the height of the first groove (e.g., partial etching of the p-type layer, as in Figs. 8d, 9G) (Chaji, Figs. 8D, 9F-9G, 10F, ¶0132) is less than the thickness of the first semiconductor material layer.
Further, Chaji does not specifically disclose a light-shielding layer, disposed in the first groove.
However, Sung teaches forming a display device (Sung, Figs. 10-12, ¶0002, ¶0008-¶0014, ¶0134-¶0161) having high resolution, and comprising a dielectric layer (e.g., a black insulator to form partition walls 1084) (Sung, Figs. 10-12, ¶0153-¶0158) formed on the light emitting devices (1051/1052/1053). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji/Kwak by forming a plurality of phosphor portions surrounded by partition walls including a black insulator as taught by Sung to have the display array, further comprising: a light-shielding layer, disposed in the first groove in order to provide improved display device with high resolution and improved isolation to enhance the performance of the light emitting device (Sung, ¶0002, ¶0008-¶0014, ¶0152-¶0155, ¶0161; Chaji, ¶0002, ¶0009-¶0017, ¶0139, ¶0149).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170186907 to Chaji in view of Kwak (US 2020/0212267) as applied to claim 17, and further in view of Lee(US 2018/0350871).
Regarding Claim 20, Chaji in view of Kwak discloses the display array as claimed in claim 17. Further, Chaji does not specifically disclose the display array, wherein the second semiconductor material layer has a second groove, the second groove overlaps the insulating layer in a direction perpendicular to the semiconductor stacked layer, and the insulating layer is further filled in the second groove, wherein the height of the second groove is less than the thickness of the second semiconductor material layer.
However, Lee teaches forming a display device (Lee, Figs. 3A-3B, 5A-5B, ¶0005-¶0008, ¶0061-¶0066, ¶0088-¶0095), wherein the second semiconductor material layer (e.g., n-type semiconductor layer 313) has a second groove, the second groove overlaps the insulating layer (e.g., the passivation layer 319 and portion of the insulating layer 320 on the passivation layer) (Lee, Figs. 3A-3B, 5A-5B, ¶0065-¶0066) in a direction perpendicular to the semiconductor stacked layer, and the insulating layer (320) (Lee, Figs. 3A-3B, ¶0065-¶0066) is further filled in the second groove to prevent interference between the light emitting elements (Lee, Figs. 3A-3B, ¶0065), wherein the height of the second groove is less than the thickness of the second semiconductor material layer (e.g., 313).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display array of Chaji/Kwak by forming a second groove in the n-type semiconductor layer overlapping the first grove in the p-type semiconductor layer as taught by Lee to have the display array, the display array, wherein the second semiconductor material layer has a second groove, the second groove overlaps the insulating layer in a direction perpendicular to the semiconductor stacked layer, and the insulating layer is further filled in the second groove, wherein the height of the second groove is less than the thickness of the second semiconductor material layer to prevent interference between the light emitting elements, and to provide improved display device having improved brightness distribution (Lee, ¶0005, ¶0006, ¶0065, ¶0066).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891